                                                                            FILED
                        UNITED STATES DISTRICT COURT                   May 27, 2021
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:19-CR-00081-KJM-2

                 Plaintiff,

       v.                                     AMENDED ORDER FOR RELEASE
                                                          OF
NANCY PHILLIPS,                                   PERSON IN CUSTODY

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release NANCY PHILLIPS ,

Case No. 2:19-CR-00081-KJM-2 Charge 21 USC § 846, 841(a)(1), from custody

for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): The Defendant temporarily release is
                              continued to 2:00 PM on 07/13/2021 with the third-
                          X
                              party custodian Cynthia O’Reilly and pretrial conditions

                              as stated on the record.

       Issued at Sacramento, California on May 27, 2021 at 9:20 AM.



                                    By:

                                          Magistrate Judge Allison Claire
